Title: James Madison to David Michie, 24 December 1831
From: Madison, James
To: Michie, David


                        
                            
                                Dear Sir.
                            
                            
                                
                                    
                                
                                24 Decr. 31
                            
                        
                        I have recd. your friendly letter of the 16th & am much obliged by the kind interest you take in my health.
                            I wish I could give you a more favorable account of it but the Rheumatism aided by the rigor of the Season has gained
                            much upon me. It has crippled my limbs and has not spared my hands & fingers in so much that in the few lines I have to
                            put on paper I am obliged to make use of a borrowed pen. I thank you for the Copy of the Albion, but I wish you to avoid
                            the trouble of making any like additions to it. In my present Situation I can read but little and more than I can read,
                            finds its way to me from ordinary sources. I return the present number of the paper as it may belong to a series. I hope
                            you enjoy good health & will always be assured of my esteem & good wishes.
                        
                            
                                
                            
                        
                    